Citation Nr: 1716094	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-06 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left eardrum disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals Board on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran, in his March 2012 VA Form 9, Appeal to Board of Veteran's Appeals, indicated that he desired a hearing before the Board in order to present testimony on the issues on appeal.  However, the Veteran subsequently withdrew his request for a hearing in October 2012.  38 C.F.R. § 20.704 (e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record is against a finding that the Veteran has a current disability of the left eardrum.


CONCLUSION OF LAW

The criteria for service connection for a left eardrum disability have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159(b) (2016).
In the present case, in a November 2011 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence must be submitted to substantiate a claim for service connection by the Veteran, and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met.

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, VA examination reports, and the statements of the Veteran.

In December 2012, the Board remanded the Veteran's claim so that an updated VA examination can be scheduled to clarify the Veteran's diagnosis, if any.  This examination took place in November 2016.  The Board observes that the findings contained within the November 2016 examination report are adequate for adjudicatory purposes.  The examiner reviewed the Veteran's claims file, and rendered appropriate findings responsive to the key question at issue in this appeal-namely, whether the Veteran has a current left eardrum disability.  The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions addressing the nature and etiology of the Veteran's claimed disability has been met.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran contends that he suffered left ear drum damage during training when a simulator blew up directly next to his left ear, causing his ear to bleed and temporary deafness in the ear for a period of time.  He also claims noise exposure from machine gun fire during training.

The Veteran's STR's, most notably his entry and separation examinations, are silent for any complaints of damage or injury to his left eardrum.  However, as noted in the Board's December 2012 remand, the Veteran is competent to attest to experiencing injury to his left eardrum in service.  See Jandreau v Nicholson, 492 F 3d 1372 (Fed Cir 2007).  There is nothing in the claims file to suggest that the Veteran did not sustain the eardrum injury as described.  Moreover, during the adjudication of previous claims [which are not on appeal before the Board], the RO concluded that the Veteran did in fact experience in-service noise exposure based on the Veteran's military occupational specialty as a light infantryman.   

The key question at issue is not whether the Veteran sustained injury to his left eardrum in service, but rather, whether he suffers from a current left eardrum disability due to such injury.   As discussed immediately below, the evidence is against a finding that the Veteran has a current left eardrum disability.

The Veteran first attended a VA examination in November 2011.  However, it was unclear whether the Veteran's inner ear was examined.  Subsequently his claim was remanded for an adequate examination of the left eardrum.  The Veteran attended a VA examination in November 2016.  Upon examination, the examiner confirmed that the Veteran does not have a current diagnosis of a left eardrum disability.  Indeed, the examiner indicated a "normal" assessment for left ear disease, and specifically checked "no" when asked if the Veteran has signs or symptoms of vestibular conditions, infections, inflammatory and other ear conditions, neoplasms of the ear, or prior surgical treatment.  Physical examination showed a "normal" external ear, ear canal, tympanic membrane, and gait.  Romberg, Dix Hallpike and Limb Coordination testing also was determined to be "normal."  The examiner indicated that the Veteran had no other physical findings, complications, conditions, signs, symptoms or scars related to any disability of the left eardrum.  

Crucially, there is no medical evidence of record contrary to the findings of the November 2016 examiner.  

The Board in no way calls into question the fact that the Veteran currently experiences hearing loss and ringing in the ears.  However, such symptoms are already medically attributed to the Veteran's bilateral hearing loss disability and tinnitus disability, both of which are recognized by VA as service-connected disabilities related to in-service acoustic trauma.  No additional disability of the left eardrum due to in-service damage has been identified.  The Board adds that VA treatment records dated from 2005 to date similarly identify no abnormalities of the left eardrum, or complaints other than decreased hearing acuity, ringing or buzzing.  

In the absence of a disability, compensation may not be awarded.  As such, the Veteran is not found to have a left eardrum disability.  The objective test results are controlling in this case.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply, and the benefit sought on appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a left eardrum disability is denied.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


